DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions of Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/20/2021.
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that said groups are related as product (claims 1-6, Group I) and use of said product (claims 7-11, Groups II and III)  This is not found persuasive because said groupings while related as product and use of said product do not make contribution over the prior art, as discussed in the restriction requirement mailed, 10/26/2021.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Chisholm et al (US 6,998,425).
Chisholm sets forth UV curable coating compositions and coated articles therefrom.  Said composition comprise at least two polyfunctional acrylate derivatives, at least one photoinitiator and at least one nanoscale filler—see abstract.   Chisholm explicitly sets forth an embodiment for the UV curable coating composition comprises a first polyfunctional acrylate derivative which is a hexa-functional urethane acrylate and a second polyfunctional acrylate derivative which is selected from the group of pentaerthritol triacrylate; trimethylolpropane triacrylate or butanediol diacrylate—see col. 2, lines 50-55, wherein said second polyacrylate derivative, as well as the listed compounds correspond to applicant’s “active monomer”.  This teaching is deemed to anticipate claims 1 and 3.  Said hexafunctional urethane acrylate is found in amounts from 15-60 wt. % preferably from 40-60 wt. % and has a molecular weight range from between 700 and 2000—see col. 3, lines 20-26.  This teaching is deemed to anticipate claims 2 and 5.  
Per example 1, Chisholm sets forth a UV curable coating composition comprising 61.6 wt. % of a hexafunctional polyurethane acrylate; 15.397 wt. % of pentaerythriol triacrylate; 20 wt. % of a functionalized silica filler (FCS100); 3 wt. % of a photoinitiator (Darocur 4265); and 0.003 wt. % of a red pigment (Lumogen F Red)—see Table 1.  Thus, claims 1, 3 and 6 are anticipated, wherein 15.397 wt. % of pentaerthritol triacrylate is deemed to be encompassed by applicant’s 5-25 wt. % of active monomer.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuwabara et al (8,778,489).
Kuwabara sets forth optical layered products.  Said layered product comprises an optically functional layer comprising translucent microparticles—see abstract.  Kuwabara sets forth said optical functional layer comprising said microparticles is composed of a resin matrix in which said microparticles are dispersed.  Said resin matrix is formed by radiation-curing a radiation curable resin composition which includes monomers, oligomers, and pre-polymers having radically polymerizable groups such as (meth) acryloyl and (meth) acryloyloxy groups—see col. 5, lines 35-65.  
Kuwabara explicitly sets forth by way of example a composition for obtaining said optically translucent layer comprising 53 wt. % of  dipentaerythritol hexaacrylate (light acrylate DPE-6A); 27 wt. % of a hexa-functional polyurethane acrylate (UA-3061); 4 wt. % of a photoinitiator (Irgacure 907); 4 wt. % of crosslinked polyacrylate beads; 4 wt. % of crosslinked polymethyl methacrylate beads; 7 wt. % of nitrocellulose; and 0.5 wt. % of a leveling agent dispersed in a solvent—see Table 2 in column 16.  This example is deemed to anticipate claims 1-5, wherein UV-3061 has a molecular weight of 1150 (see US2017/0218231, section [0135] and the dipentaerythritol hexaacrylate monomer corresponds to applicants active monomer. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2013/0293824 to Yoneyama sets forth hard coating layers for optical films comprising pentaerthritol tetraacrylate (77 wt. %) and a hexafunctional urethane acrylate (mw 765, 20 w.t %) by way of example (see Table 1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc